J-A27023-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TORIANO CHAZ GOLDMAN                       :
                                               :
                       Appellant               :   No. 2201 EDA 2020

       Appeal from the Judgment of Sentence Entered November 4, 2020
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0007103-2019


BEFORE: PANELLA, P.J., DUBOW, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                           FILED JANUARY 4, 2022

        Toriano Chaz Goldman (Appellant) appeals from the judgment of

sentenced entered in the Delaware County Court of Common Pleas, following

his non-jury conviction of two counts of driving under the influence (DUI) of

controlled substances (marijuana), and driving while operating privilege is

suspended (DUS).1 Appellant raises issues challenging the sufficiency of the

evidence supporting one of his DUI convictions, the denial of his motion to

suppress, the admission of lay opinion and blood-testing testimony, and a

purported Brady2 violation. For the reasons below, we affirm.




____________________________________________


1   75 Pa.C.S. §§ 3802(d)(1)(i), (d)(2), and 1543(a), respectively.

2   Brady v. Maryland, 373 U.S. 83 (1963).
J-A27023-21



      The facts giving rise to this case are aptly summarized by the trial court

as follows:

            On April 27, 2019, at approximately 2:35 a.m.,
      Pennsylvania State Police Troopers Steven Slavin and his partner,
      Yeboa Cobbold were in full uniform in a marked patrol unit
      patrolling northbound Interstate 95 (I-95) in Tinicum Township,
      Delaware County at or near mile marker 9.7.

            Trooper[s] Slavin and . . . Cobbold, observed [Appellant’s]
      vehicle traveling northbound and queried the registration and
      learned the license of the registered owner, [ ] Appellant, was then
      currently suspended from the privilege of operating a motor
      vehicle.

             Troopers Slavin and Cobbold were able to directly observe
      and identify Appellant operating the vehicle on northbound I-95
      when they pulled alongside his car.7 As a result, a traffic stop was
      initiated.    Appellant pulled his vehicle over to the left-
      lane’s/driver’s-side shoulder.   From his position behind [ ]
      Appellant’s vehicle, Trooper Slavin approached the driver-side
      window and Appellant opened the driver’s window, and Trooper
      Slavin immediately noticed the odor of marijuana.
      __________
      7 Trooper Slavin testified that he pulled alongside [Appellant’s]
      vehicle and compared [Appellant’s] license photograph displaced
      on his [vehicle computer screen] with the vehicle’s driver/operator
      whom he identified as [ ] Appellant.
      __________

            . . . In the course of processing [ ] Appellant’s license at the
      scene after informing Appellant he smelled marijuana, Trooper
      Slavin testified that Appellant admitted to smoking marijuana
      three (3) or four (4) hours earlier. Trooper Slavin also noticed [ ]
      Appellant’s reddened bloodshot eyes and had asked [ ] Appellant
      to step out of his car to perform field sobriety testing.

             Ultimately, probable cause for [ ] Appellant’s arrest turned
      not only on the Troopers’ observations of smelling burnt
      marijuana[,] but also [ ] Appellant’s admission of consuming
      marijuana and the clues and indicators developed in administering
      field testing and [ ] Appellant’s performance thereof, including but
      not limited to, [ ] Appellant’s bloodshot eyes, [ ] Appellant’s

                                      -2-
J-A27023-21


        sleepiness and/or sluggishness, [ ] Appellant’s loss of balance,
        failure to perform heel-to-toe touching while performing the heel-
        to-toe field test, [ ] Appellant’s inability to count out 30 seconds
        while performing the Romberg testing administered by Trooper
        Slavin and related clues, including the fact that [ ] Appellant [could
        not] stop putting his foot down during the one-leg stand and was
        swaying, using his arms for balance and could not count or stand
        as instructed. These clues and indicators of impairment were
        significant, in that, Trooper Slavin plainly testified that had [ ]
        Appellant not demonstrated these indicators of impairment, he
        would not have been arrested.

Trial Ct. Op., 4/1/21, at 2-3 (citation and some footnotes omitted).

        The Commonwealth charged Appellant with two counts of DUI, and one

count each of DUS, possession of a small amount of marijuana and possession

of drug paraphernalia.3 On April 23, 2020, Appellant filed an omnibus pretrial

motion, asserting, inter alia, that the officers lacked probable cause to detain

and subsequently arrest him, and that his blood draw was involuntary. See

Appellant’s Omnibus Pretrial Motion for Relief, 4/23/20, at 10-11. Thus, he

argued the evidence obtained following his detention should be suppressed.

Id. at 13. The trial court conducted a suppression hearing on July 28, 2020.

Thereafter, on August 17th, the court denied Appellant’s omnibus pretrial

motion. See Order, 8/17/20.

        The case proceeded to a non-jury trial on November 4, 2020. That same

day, Appellant filed a motion to compel discovery of “all ‘Memorandums of

Record’ which contain or indicate ‘oversights’ in the recordings in the ‘chain of

custody’ of blood results being used in criminal cases prosecuted by the

____________________________________________


3   See 35 P.S. §§ 780-113(a)(31), (32).


                                           -3-
J-A27023-21



Commonwealth, for the time span of January, 2017 to the present[.]”

Appellant’s Motion to Compel Discovery, 11/4/20, at 2. The trial court denied

the motion as a “fishing expedition” prior to the start of trial. N.T., 11/4/20,

at 8. The Commonwealth proceeded only on the charges of DUI and DUS. At

the conclusion of trial, the court found Appellant guilty of all charges. That

same day, the trial court sentenced Appellant to a term of 30 days to six

months’ incarceration on DUI under subsection 3802(d)(1)(i) and a $1,000

fine for DUS.     Appellant’s conviction under Section 3802(d)(2) merged for

sentencing purposes. This timely appeal follows.4

       Although Appellant raised 22 issues in his Pa.R.A.P. 1925(b) statement,

he presents only the following six claims for our review:

       1. Whether evidence established at trial was insufficient to
          support the necessary elements of impaired driving under the
          influence of marijuana under Section 3802(d)(2)?

       2. Whether arresting police officer lacked reasonable suspicion
          and probable cause to arrest and conduct a field sobriety test
          for “impaired driving” under the influence of marijuana under
          Section 3802(d)(2) and driving with “any amount of cannabis
          in the blood” under Section 3802(d)(1)(i)?

       3. Whether trial court erred in denying a motion to suppress the
          evidence gathered as a result of involuntary statements made
          on Pennsylvania Form DL-26B, which pertains to legal consent
          to withdraw blood, to support the charges of “any amount of
          cannabis in the blood” under Section 3802(d)(1)(i)?

       4. Whether trial court abused its discretion in considering solely
          the lay person opinion testimony of a police officer to establish
____________________________________________


4Appellant complied with the trial court’s directive to file a concise statement
of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).


                                           -4-
J-A27023-21


         impaired driving under the influence of marijuana under
         Section 3802(d)(2)?

      5. Whether an admitted “oversight” in the chain of custody
         records of laboratory testing of a specific blood vial goes
         directly against reliability and admissibility of the evidence to
         support the crime of “any amount of cannabis in the blood”
         under Section 3802(d)(1)(i)?

      6. Whether trial court committed reversible error in not granting
         [Goldman’s] motion under Brady . . . for exculpatory materials
         as pertained to known and material errors and “oversights” in
         the chain of custody of blood vials subject to laboratory testing?

Appellant’s Brief at 6-7 (emphases omitted).

      Appellant’s first issue challenges the sufficiency of evidence supporting

his conviction of DUI under Section 3802(d)(2). See Appellant’s Brief at 26.

Our standard of review is well settled:

      [We must determine] whether, viewing all the evidence admitted
      at trial in the light most favorable to the verdict winner, there is
      sufficient evidence to enable the factfinder to find every element
      of the crime beyond a reasonable doubt. In applying [the above]
      test, we may not weigh the evidence and substitute our judgment
      for that of the fact-finder. In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt by
      means of wholly circumstantial evidence. Moreover, in applying
      the above test, the entire record must be evaluated and all
      evidence actually received must be considered. Finally, the trier
      of fact while passing upon the credibility of witnesses and the
      weight of the evidence produced, is free to believe all, part or none
      of the evidence.

Commonwealth v. Hutchins, 42 A.3d 302, 306–07 (Pa. Super. 2012)

(punctuation and citations omitted).


                                       -5-
J-A27023-21



      Section 3802(d)(2) of the Motor Vehicle Code prohibits an individual

from driving, operating or being in “actual physical control of the movement

of a vehicle” when:

      The individual is under the influence of a drug or combination of
      drugs to a degree which impairs the individual’s ability to
      safely drive, operate or be in actual physical control of the
      movement of the vehicle.

75 Pa.C.S. § 3802(d)(2) (emphasis added).

      Here, Appellant contends the evidence presented by the Commonwealth

was insufficient to demonstrate that he was under the influence of marijuana

to a degree that he was unable to safely operate his vehicle.             See

Appellant’s Brief at 28.   He emphasizes that the “[m]ere consumption of

marijuana . . . does not create a per se presumption of impaired driving.” Id.

at 29. Appellant maintains that neither of the troopers who stopped his vehicle

testified that he was driving in an unsafe or impaired manner.      Id. at 33.

Rather, he insists his conviction was based upon the troopers’ “lay person

opinion testimony that . . . recent consumption of marijuana itself and alone,

and no other attendant factors establishes impaired ability to drive per se.”

Id. at 30.    Although Appellant recognizes the Commonwealth presented

expert testimony on this issue, he contends the expert “opined that a regular

user of marijuana will most likely be able to safely operate a motor vehicle

under the influence of even large copious amounts of cannabis in the blood,

due to tolerance.” Id. at 35.




                                     -6-
J-A27023-21



      Upon our review of the record, we conclude no relief is warranted.

Appellant is correct that neither of the troopers testified that he was driving

in an unsafe manner at the time of the stop. However, he downplays the

other evidence supporting the verdict, namely the testimony of the

Commonwealth’s forensic toxicology expert, Dr. Roy Cohn, as well as his

failure of several field sobriety tests.

      Dr. Cohn opined that based on the amount of marijuana in Appellant’s

system at the time of the blood draw, and his observation of the mobile video

recording of the vehicle stop, Appellant “was under the adverse effects of

marijuana to the extent that he was unsafe to operate a vehicle safely on the

highway.” N.T., 11/4/20, at 190. The trial court “specifically credited the

testimony of Dr. Cohn.” Trial Ct. Op., 4/1/21, at 75. Moreover, Trooper Slavin

testified that during all three of the field sobriety tests he performed, Appellant

“displayed signs of impairment.”       Id. at 47.    See id. at 43-46 (trooper

explained (1) during “modified Romberg” test, when Appellant was directed

to count for 30 seconds while closing his eyes, tilting his head back, and

standing with his hands to his side, he was “swaying” and leaning “further and

further back” and counted for only 10 to 12 seconds; (2) during “walk-and-

turn” test, Appellant “was swaying,” did not “touch heel-to-toe” on the steps

back, and raised his arms to “assist with balance[;]” and (3) during the “one-

leg stand” test, Appellant “was again swaying, . . . using his arms for balance,

and he put his foot down before instructed to do so.”). Thus, regardless of

the fact the state troopers did not observe Appellant driving in an unsafe

                                       -7-
J-A27023-21



manner prior to the stop, the evidence presented by the Commonwealth was

sufficient to support the verdict. Indeed, pursuant to Section 3802(d)(2), an

individual may be convicted of DUI if he is under the influence of drugs to a

degree which impairs, not only his ability to safely drive the vehicle, but also

to “operate or be in actual physical control of the movement of the vehicle.”

75 Pa.C.S.A. § 3802(d)(2). Accordingly, Appellant’s first claim fails.

      Appellant’s next two issues challenge the trial court’s denial of his

suppression motion. Our standard of review of an order denying a pretrial

suppression motion is well-settled:

      [We] consider only the Commonwealth’s evidence and so much of
      the defense’s evidence as remains uncontradicted when read in
      the context of the record as a whole. Where the record supports
      the suppression court’s factual findings, we are bound by those
      facts and may reverse only if the legal conclusions drawn
      therefrom are in error. However, . . . where the appeal . . . turns
      on allegations of legal error, the suppression court’s conclusions
      of law are not binding as it is [the appellate court’s] duty to
      determine if the suppression court properly applied the law to the
      facts.

In Interest of A.A., 195 A.3d 896, 901 (Pa. 2018) (internal citations and

quotation marks omitted). Our scope of review is limited to “the evidence

presented at the suppression hearing.”      Commonwealth v. Wright, 255

A.3d 542, 548 (Pa. Super. 2021).

      In his second claim, Appellant alleges that officers did not have

reasonable suspicion or probable cause to conduct a field sobriety test or

effectuate an arrest. See Appellant’s Brief at 40. He maintains the officers




                                      -8-
J-A27023-21



“suspicion of impaired driving” “was solely due to [the] smell of burnt

marijuana and . . . [Appellant’s] ‘bloodshot’ eyes[.]” Id. at 41.

      Recently, our Court stated that plain smell alone may not give officer’s

probable cause of criminal activity. See Commonwealth v. Barr, 240 A.3d

1263, 1287 (2020), appeal granted, 252 A.3d 1086 (Pa. 2021) (“The odor of

marijuana    alone,     absent      any   other   circumstances,    cannot    provide

individualized suspicion of criminal activity when hundreds of thousands of

Pennsylvanians can lawfully produce that odor”). However, we also stated “it

is a factor that can contribute to a finding of probable cause, . . . assuming

some other circumstances supply more individualized suspicion that the

activity is criminal.” Id.

      Here, Trooper Slavin testified that he smelled “marijuana emanating”

from Appellant’s vehicle.     N.T., 7/28/20, at 56.         After Trooper Slavin told

Appellant he smelled marijuana, Appellant admitted to Trooper Slavin that “he

smoked . . . [3] to [4] hours ago.” Id. at 57. We agree with the trial court’s

conclusion   that     Appellant’s    admission    coupled    with   Trooper   Slavin’s

observation of Appellant’s bloodshot eyes gave the officer reasonable

suspicion to suspect Appellant was under the influence of marijuana while

driving. Trial Ct. Op. at 58. Trooper Slavin then administered field sobriety

tests. N.T., 7/28/20, at 58. According to the trooper, Appellant exhibited

multiple “indicators” of impaired driving and “failed” multiple sobriety tests.

Id. at 62-63. The trial court concluded that at this point, Trooper Slavin had

probable cause to arrest Appellant. Trial Ct. Op. at 58. This determination is

                                          -9-
J-A27023-21



supported by the record and accordingly, no relief is due. See In Interest

of A.A., 195 A.3d at 901.

       In Appellant’s third issue, he argues the trial court erred in denying his

motion due to the involuntary statements given via Pennsylvania Form DL-

26B. Id. at 44. Appellant asserts the Commonwealth “never established [ ]

‘when and how’ [Appellant’s] signature [on Form DL-26B] was actually

obtained.” Id. at 47. Further, Appellant contends his “mere signature” on

the form did not establish officers obtained knowing, willing and intelligent

consent for the blood draw.5 Id. at 47-48.

       This Court has stated:

       The standard for measuring the scope of a person’s consent is
       based on an objective evaluation of what a reasonable person
       would have understood by the exchange between the officer and
       the person who gave the consent. Such evaluation includes an
       objective examination of the maturity, sophistication and mental
       or emotional state of the defendant. Gauging the scope of a
       defendant’s consent is an inherent and necessary part of the
____________________________________________


5 Appellant does not raise a claim under Birchfield v. North Dakota, 579
U.S. 438 (2016), which applies to situations where “a defendant’s consent is
obtained based upon the threat of additional criminal penalties if the blood
test is refused.” See Commonwealth v. Gaston, 239 A.3d 135, 141 (Pa.
Super. 2020).

       Moreover, if Appellant had raised such a claim, he would not be entitled
to relief under Birchfield. Trooper Slavin’s testimony established he read the
DL-26B form to Appellant “verbatim” and did not include any reference to
additional or enhanced criminal penalties. N.T., 7/28/20, at 64, 81-83; see
Commonwealth v. Smith, 177 A.3d 915, 921-22 (Pa. Super. 2017) (finding
Birchfield inapplicable where DUI motorist was not advised that she would
be subject to enhanced criminal penalties if she refused to submit to a blood
test).


                                          - 10 -
J-A27023-21


      process of determining, on the totality of the circumstances
      presented, whether the consent is objectively valid, or instead the
      product of coercion, deceit, or misrepresentation.

Commonwealth v. Evans, 153 A.3d 323, 328 (Pa. Super. 2016) (emphasis

added; citation omitted).

      In the instant case, Trooper Slavin indicated he “read [Appellant] the

DL-26[B form] verbatim requesting [ ] a blood draw[.]” N.T., 7/28/20, at 64.

Appellant was “calm and cooperative” and gave no “indication that he did not

want to sign [the form] or cooperate[.]” Id. at 66. Trooper Slavin testified

he did not “indicate to [Appellant] that he should or should not sign [the]

form[.]” Id. at 67, 81-83. Before arriving at the hospital, Trooper Slavin

obtained “verbal consent” to the blood draw and after arrival, Appellant signed

the form. Id. at 83, 85. The trial court found Trooper Slavin’s testimony to

be credible and concluded Appellant’s consent was voluntary. Id. at 121. As

this determination is supported by the record, we agree with the trial court’s

determination. See In Interest of A.A., 195 A.3d at 901; see Evans, 153

A.3d at 328. No relief is due.

      Next, Appellant argues that the trial court erred by solely relying on the

troopers’ “lay [ ] opinion” testimony that Appellant was not able to safely drive

his vehicle. Appellant’s Brief at 49. This issue is waived for failure to raise it

in his concise statement. See Pa.R.A.P. 1925(b)(4)(vii) (issues not included

in the 1925(b) statement are waived); see also Greater Erie Industrial

Development Corp. v. Presque Isle Downs, Inc., 88 A.3d 222, 224 (Pa.

Super. 2014) (en banc) (“it is no longer within this Court’s discretion to ignore


                                     - 11 -
J-A27023-21



the internal deficiencies of Rule 1925(b) statements”); see also Appellant’s

Pa.R.A.P. 1925(b) Statement, 12/2/20.

      In his fifth claim, Appellant alleges the trial court erred admitting

Appellant’s toxicology report due to “admitted ‘oversight’ in the chain of

custody[.]”   Appellant’s Brief at 51.      He argues the present scenario is

distinguishable from Commonwealth v. Hess, 666 A.2d 705 (Pa. Super.

1995), where the trial court held blood test results were “tainted” due to “an

error in the chain of custody[,]” but ultimately constituted harmless error. Id.

Appellant maintains that here, “the error was not harmless because the sole

evidence relied upon to establish ‘any amount of cannabis in the blood’” came

from this test. Id. at 52. Appellant asserts the Commonwealth was required

to “make a more detailed and probative showing that the known errors in the

chain of custody were harmless and did not implicate the actual samples

tested[.]” Id. at 53.

      Our standard of review in evidentiary matters is limited to an abuse of

discretion:

      Appellate courts typically examine a trial court’s decision
      concerning the admissibility of evidence for abuse of discretion.
      An abuse of discretion may not be found merely because an
      appellate court might have reached a different conclusion, but
      requires a result of manifest unreasonableness, or partiality,
      prejudice, bias, or ill-will, or such lack of support so as to be clearly
      erroneous. Typically, all relevant evidence, i.e., evidence which
      tends to make the existence or non-existence of a material fact
      more or less probable, is admissible, subject to the
      prejudice/probative value weighing which attends all decisions
      upon admissibility.



                                       - 12 -
J-A27023-21



Commonwealth v. Gonzalez, 112 A.3d 1232, 1236 (Pa. Super. 2015)

(citations omitted).

      This Court has previously stated:        “Chain-of-custody refers to the

manner in which evidence was maintained from the time it was collected to

its submission at trial[.]” In re D.Y., 34 A.3d 177, 185 (Pa. Super. 2011)

(citation omitted), appeal denied, 47 A.3d 848 (Pa. 2012).

      Here, Dr. Cohn testified extensively to the chain of custody in this case,

concluding “the chain of custody was proper [and] proper procedures were

followed.”   N.T., 11/4/20, at 166-68; 182-85; 215-24, 227-33.         While Dr.

Cohn acknowledged an “oversight” in the report, he explained “it makes no

difference in the analyses” and it was not a “material defect in [the] chain of

custody[.]” Id. at 210-11; 229, 231. The trial court again found Dr. Cohn’s

testimony to be credible and concluded that “even if” Appellant raised a

credible challenge to the chain of custody, it would, like Hess, constitute

harmless error. Trial Ct. Op. at 78. We decline to find an abuse of discretion

and thus, do not disturb the trial court’s determinations on appeal.         See

Gonzalez, 112 A.3d at 1236. No relief is due.

      For his final issue, Appellant claims that the trial court erred in denying

his Brady motion “request[ing] . . . to inspect the laboratory results

containing ‘oversights’ in the chain of custody in order to probe the reliability

and admissibility of the specific test results presented against [Appellant].”

Appellant’s Brief at 57. Appellant asserts the oversight found in his report is

“not just a ‘coincidence’ . . . but [a] serious and problematic proof of potential

                                     - 13 -
J-A27023-21



issues and mistakes at this laboratory.”      Id. at 56.   Appellant insists that

reports from unrelated cases “containing ‘oversights’ . . . would certainly fall

within the definition of potentially ‘exculpatory materials’ known to the”

Commonwealth. Id. at 56.

      A Brady violation presents a question of law before this Court and,

therefore our standard of review is de novo and our scope of review is plenary.

Commonwealth v. Bagnall, 235 A.3d 1075, 1084 (Pa. 2020) (citation

omitted). Regarding Brady issues, we have previously explained:

          To succeed on a Brady claim, a defendant must show that: (1)
      the evidence at issue was favorable to the accused, either because
      it is exculpatory or because it impeaches; (2) the evidence was
      suppressed by the prosecution, either willfully or inadvertently;
      and (3) prejudice ensued. The defendant carries the burden to
      prove, by reference to the record, that evidence was withheld or
      suppressed by the prosecution. Additionally, the evidence at issue
      must have been material evidence that deprived the defendant of
      a fair trial. Favorable evidence is material, and constitutional error
      results from its suppression by the government, if there is a
      reasonable probability that, had the evidence been disclosed to
      the defense, the result of the proceeding would have been
      different.

                                      ***

            Brady does not require the disclosure of information that
         is not exculpatory but might merely form the groundwork
         for possible arguments or defenses, nor does Brady require
         the prosecution to disclose every fruitless lead considered
         during a criminal investigation. The duty to disclose is
         limited to information in the possession of the government
         bringing the prosecution, and the duty does extend to
         exculpatory evidence in the files of police agencies of the
         government bringing the prosecution. Brady is not violated
         when the appellant knew or, with reasonable diligence,
         could have uncovered the evidence in question, or when the
         evidence was available to the defense from other sources.


                                     - 14 -
J-A27023-21



Commonwealth v. Sandusky, 203 A.3d 1033, 1061-62 (Pa. Super. 2019)

(citations and punctuation omitted), appeal denied, 216 A.3d 1029 (Pa. 2019).

      Here, Appellant makes vague assertions that if allowed to examine

unrelated criminal reports from the laboratory, he would find oversights

amounting to exculpatory evidence. This assumption is based on Appellant

examining an additional report with an “exactly similar ‘oversight[.]’”

Appellant’s Brief at 56.   We agree with the trial court’s reasoning that

Appellant “attempted unsuccessfully to exploit [ ] a minor delay in recording

a step in [his toxicology report]” in an attempt to “undermine the credibility”

of the report as a whole. Trial Ct. Op. at 76. With such a sparse argument,

Appellant has not met his burden in establishing that this evidence was

favorable or exculpatory. See Sandusky, 203 A.3d at 1061. Rather, the

documents Appellant requested would “merely form the groundwork for

possible arguments or defenses[.]”     See id. at 1062.     Therefore, under,

Brady, disclosure of information at issue is not necessary. Accordingly, we

agree with the trial court’s determination that this claim is meritless, and no

relief is due.

      Judgment of sentence affirmed.




                                    - 15 -
J-A27023-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/4/2022




                          - 16 -